220 S.W.3d 310 (2006)
STATE of Missouri, Respondent,
v.
Jerome McDANIELS, Appellant.
No. ED 86980.
Missouri Court of Appeals, Eastern District, Division Four.
October 10, 2006.
Application for Transfer Denied November 9, 2006.
Sustained and Cause Ordered Transferred December 19, 2006.
Case Retransferred May 1, 2007.
Original Opinion Reinstated May 18, 2007.
Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Application for Transfer to Supreme Court Denied November 9, 2006.
Case Retransferred to Court of Appeals May 1, 2007.

ORDER
PER CURIAM.
Jerome McDaniels ("McDaniels") appeals the trial court's judgment entered after a jury found him guilty of attempted first degree robbery and armed criminal action. McDaniels alleges the trial court erred in overruling his objection to the peremptory striking of two African American women and in overruling McDaniel's motion to suppress and his objection to out of court identifications.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).